TDCJ Offender Details . Page 1 of 2

KB,LQ~H ol

@.; §/r:

 

TEXASDEPARTME '

 

offender lnformation Detai|s

SlD Number: 04240957'

'TDCJ Number: , 01770613

Name: - l\lllXON,ALBERT DARNELL
Race: ` B

Gender: ' 1 l\ll

DOB: ` _ 1972-10-15 4 `
lvlaximum sentence Date: v ' 2028-07-18

Current Facility: COFF|ELD

Projected Re|ease Date: 2028-07-18

Parole E|igibi|ity Datef 2019-07-19

Offender Visitation Eligible: X_E_§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

l

SPEC|AL lNFORMATl'CN FOR SCHEDULED RELEASE: d v f
Schedu|ed Re|ease Date: Offender is not scheduled for release at this time. n

S¢hedu|ed Re|ease Type; Will be determined When release date is scheduled
S¢hedu|ed Re|ease L°cation: Will be determined When release date is scheduled

 

 

~Parol‘ei;

 

Offense History:

 

Sentence
Date

l | l l l

Offense
Date

Se'ntence (YY-

Offense - MM_DD)

County Case No.

 

 

 

http ://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?Sid=()4240957 7/24/2015